  Case 19-13686       Doc 76     Filed 04/16/21 Entered 04/16/21 10:31:30           Desc Main
                                   Document     Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       19-13686
                                             )
FREDERICK BURTON,                            )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CLEARY

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail: See attached list.

   PLEASE TAKE NOTICE that on May 17, 2021, at 1:30 PM, I will appear before the
Honorable Judge CLEARY, or any judge sitting in that judge’s place, and present the Motion to
 Modify Chapter 13 Plan and Extend Time for Debtor to File a Claim, a copy of which is
                                       attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s
web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
  Case 19-13686       Doc 76     Filed 04/16/21 Entered 04/16/21 10:31:30        Desc Main
                                   Document     Page 2 of 5



Wheeling, Illinois 60090, on or before November 20, 2020, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: November 20, 2020                 /s/ Robert C. Bansfield Jr.
                                                   Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com

To the following persons or entities who have been served via U.S. Mail:

Frederick Burton                                   Commonwealth Edison Company
823 S. Lombard Ave.                                Bankruptcy Department
Oak Park, IL 60304                                 1919 Swift Drive
                                                   Oak Brook, IL 60523
Ana M. Kocur, General Counsel
Office of General Counsel                          City of Chicago Department of Finance
U.S. Railroad Retirement Board                     c/o Arnold Scott Harris P.C.
844 North Rush Street                              111 W. Jackson Ste. 600
Chicago, IL 60611                                  Chicago, IL 60604

Erhard R. Chorlé                                   Nicor Gas
Chairman of the U.S. Railroad Retirement           PO Box 549
Board                                              Aurora, IL 60507
844 North Rush Street
Chicago, IL 60611                                  Kashable LLC
                                                   PO Box 4287
United States Attorney                             New York, NY 10163
Civil Process Clerk
219 South Dearborn Street, Room 500                Bruce A Gartner DDS MS
Chicago, IL 60604                                  Certified Services Inc.
                                                   PO Box 177
Quantum3 Group LLC as agent for                    Waukegan, IL 60079
Sadino Funding LLC
PO Box 788                                         Atlas Acquisitions LLC (TEMPOE, LLC)
Kirkland, WA 98083-0788                            492C Cedar Lane Ste 442
                                                   Teaneck, NJ 07666
JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7999                                        Village of Hoffman Estates
St Cloud, MN 56302                                 1900 Hassell Rd.
                                                   Schaumburg, IL 60195-2305
 Case 19-13686   Doc 76   Filed 04/16/21 Entered 04/16/21 10:31:30     Desc Main
                            Document     Page 3 of 5



DEUTSCHE BANK NATIONAL TRUST              Illinois Department of Revenue
COMPANY, as Trustee f                     Bankruptcy Unit
c/o Codilis & Associates P.C.             P.O. Box 19035
15W030 N. Frontage Road, Suite 100        Springfield, IL 62794
Burr Ridge, IL 60527
     Case 19-13686       Doc 76     Filed 04/16/21 Entered 04/16/21 10:31:30               Desc Main
                                      Document     Page 4 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                           )       19-13686
                                                 )
FREDERICK BURTON,                                )       Chapter 13
                                                 )
                         Debtor.                 )       Hon. Judge: CLEARY

 MOTION TO MODIFY CHAPTER 13 PLAN AND EXTEND TIME FOR DEBTOR TO
                         FILE A CLAIM

          NOW COMES, the Debtor, Frederick Burton, by and through his attorneys, DAVID M.

SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

1)        Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2)        On May 13, 2019, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

under Title 11 USC, and the Chapter 13 plan was confirmed on August 26, 2019. Marilyn O.

Marshall was appointed Trustee in this case.

3)        The Debtor’s modified confirmed Chapter 13 plan provides for payments of $375.00 per

month for 3 months, $925.00 per month for 17 months, and $690.00 per month for the remainder

of the plan, with payments to the General Unsecured Creditors of at least 10% of their allowed

claims.

4)        The Debtor tried in good faith to list all of his creditors in the schedules filed with his

Chapter 13 petition, but he was recently notified of a pre-petition debt owed to the U.S. Railroad

Retirement Board that was not included in Debtor’s original petition.

5)        The deadline for filing a proof of claim was July 22, 2019, for all creditors except

governmental units, and was November 12, 2019, for governmental units. The time for the

Debtor to file a proof of claim pursuant to Bankruptcy Rule 3004 has expired.
     Case 19-13686     Doc 76     Filed 04/16/21 Entered 04/16/21 10:31:30               Desc Main
                                    Document     Page 5 of 5



6)       The Debtor owes the U.S. Railroad Retirement Board $9,798.96, as a general, unsecured

debt.

7)       The Debtor intends that the debt owed to the U.S. Railroad Retirement Board be paid

through his Chapter 13 plan, and desires to file a claim on behalf of said creditor to provide for

that payment.

8)       The Debtor further seeks that payment under the claim for said creditor be allowed and

the time to file claims to be extended.

9)       The Debtor also seeks to have the Chapter 13 plan modified pursuant to 11 U.S.C. Sec.

1329 so that Part 2.1 of the plan provides that Debtor will pay to the Trustee $715.00 per month

for the remainder of the plan so that the plan remains feasible and so that General, Unsecured

Creditors still receive at least 10% of their allowed claims.

10)      Debtor will be able to afford the increase in his monthly payments by decreasing his costs

on various expenses.

11)      Debtor requests the above relief without any intent to defraud his creditors.



         WHEREFORE, the Debtor, Frederick Burton, prays that this Honorable Court enter an

Order to Modify Plan and Extend Time for Debtor to File a Claim and for other such relief as the

Court deems fair and proper.

                                                       Respectfully Submitted,

                                                       /s/ Robert C. Bansfield Jr.
                                                       Robert C. Bansfield Jr. ARDC #6329415
Attorney for the Debtor
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, Il 60090
847/ 520-8100
rbansfield@davidmsiegel.com
